Citation Nr: 1410274	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.  

2.  Entitlement to service connection for left upper extremity radiculopathy.  

3.  Entitlement to service connection for a left thumb disability.  

4.  Entitlement to service connection for ketonuria.  

5.  Entitlement to service connection for right lower extremity radiculopathy.  

6.  Entitlement to service connection for left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988, from January 1991 to July 1991, and from August 1995 to February 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims with VA using the Virtual VA paperless claims processing system.  A highly secured electronic repository is used to store and review all documents.  This allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim.  The August 2011 rating decision, in pertinent part, denied service connection for a bilateral eye disability, left upper extremity radiculopathy, a left thumb disability, ketonuria, right lower extremity radiculopathy, and left lower extremity radiculopathy.  In March 2012, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in November 2012, and the Veteran filed a Substantive Appeal (VA Form 9) later in November 2012.

The Veteran also originally appealed the issues of entitlement to service connection for a cervical spine disability, a left shoulder disability, a right elbow disability, a left elbow disability, a right wrist disability, a right hand disability, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right foot disability, a left foot disability, a sleep disorder, and gastroesophageal reflux disease (GERD).  Rating decisions dated in November 2012 and June 2013 granted service connection for these disabilities.  That represents total grants of the benefits sought on appeal for the issues of entitlement to service connection for a cervical spine disability, a left shoulder disability, a right elbow disability, a left elbow disability, a right wrist disability, a right hand disability, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right foot disability, a left foot disability, a sleep disorder, and GERD.  Therefore, those issues are no longer before the Board.  The Board notes that in August 2013 and September 2013, the Veteran submitted medical evidence pertaining to a left knee disability and GERD.  However, in January 2014, the RO received clarification from the Veteran that he did not wish to file new claims regarding his left knee disability and GERD and that any potential claims suggested by the submission of the medical evidence pertaining to a left knee disability and GERD were deemed to be withdrawn.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In an October 2013 written communication, the Veteran withdrew his appeal concerning entitlement to service connection for a bilateral eye disability, left upper extremity radiculopathy, a left thumb disability, ketonuria, right lower extremity radiculopathy, and left lower extremity radiculopathy.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for a bilateral eye disability, left upper extremity radiculopathy, a left thumb disability, ketonuria, right lower extremity radiculopathy, and left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204(c) (2013).  

In his November 2012 VA Form 9, the Veteran indicated that he wished to have a Board hearing via video conference at the RO in Chicago, Illinois.  The Veteran was notified in September 2013 that he had been scheduled for a video conference hearing in October 2013.  In his October 2013 response to the September 2013 hearing notification letter, the Veteran stated that he wished to withdraw his pending appeal of entitlement to service connection for a bilateral eye disability, left upper extremity radiculopathy, a left thumb disability, ketonuria, right lower extremity radiculopathy, and left lower extremity radiculopathy.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for a bilateral eye disability, left upper extremity radiculopathy, a left thumb disability, ketonuria, right lower extremity radiculopathy, and left lower extremity radiculopathy, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to service connection for a bilateral eye disability, left upper extremity radiculopathy, a left thumb disability, ketonuria, right lower extremity radiculopathy, and left lower extremity radiculopathy are dismissed.  





ORDER

The appeal concerning the issues of entitlement to service connection for a bilateral eye disability, left upper extremity radiculopathy, a left thumb disability, ketonuria, right lower extremity radiculopathy, and left lower extremity radiculopathy is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


